Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen (US 5808281) in view of Miller (US 10470253) and Furukawa (JP 2003133394) with citations from attached machine translations.
Regarding claim 1 Matsen teaches a multi-layer susceptor assembly for inductively heating an aerosol-forming substrate (Col. 1 lines 26-30 multilayer susceptor for induction heating), the susceptor assembly comprising at least: a first layer comprising a first susceptor material (Col. 8 line 34 first sheet 100); a second layer intimately coupled to the first layer (Col. 8 lines 35, second sheet 102, Fig. 3, shown in contact with each other), a third layer intimately coupled to the second layer (Col. 8 lines 40-41 third sheet 108, over second sheet), but is silent on a second susceptor material having a Curie temperature lower than 500C, a specific stress compensating material and specific layer thickness for compensating differences in thermal expansion occurring in the multi-layer susceptor assembly after intimately 
Miller teaches a second susceptor material having a Curie temperature lower than 500C (Col. 7 lines 25-27 second Curie temperature of 392F (200C), comprises negligible magnetic properties above 250F (121C)) and a compensation temperature range extends at least from 20 K below the Curie temperature of the second susceptor material up to the Curie temperature of the second susceptor material (Col. 4 lines 40-42 controlled temperature range of 70F (21C) to 350F (177C)).
Matsen and Miller are considered to be analogous to the claimed invention because they are in the same field of susceptor assemblies. It would have been obvious to have modified Matsen to incorporate the teachings of Miller to have a second susceptor material with a Curie temperature lower than 500 C to have the low Curie temperature alloy shield the higher Curie temperature of other layers, so that this layer only generates heat at lower temperatures (Miller Col. 7 lines 28-31) and to have a compensation range from at least 20K below the Curie temperature of the material in order to provide a wide range of temperatures that can be regulated by the assembly (Miller Col. 1 lines 55-59).
Furukawa teaches comprising a specific stress compensating material and specific layer thickness for compensating differences in thermal expansion occurring in the multi-layer susceptor assembly after intimately coupling the layers to each other and/or after a heat treatment of the multi-layer susceptor assembly such that at least in a compensation temperature range an overall thermal deformation of the susceptor assembly is essentially limited to in-plane deformations ([0024] thermal expansion difference mitigation layer)
Matsen, Miller, and Furukawa are considered to be analogous to the claimed invention because they are in the same field of susceptor assemblies. It would have been obvious to have modified Matsen and Miller to incorporate the teachings of Furukawa to have a stress compensating material to compensate for thermal expansion to prevent cracking and peeling of the surface due to thermal expansion (Furukawa [0024]).
Regarding claim 2, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, but Matsen and Miller are silent on wherein a coefficient of thermal expansion of the stress-compensating material is essentially equal to a coefficient of thermal expansion of the first susceptor material.
However, Furukawa teaches wherein a coefficient of thermal expansion of the stress-compensating material is essentially equal to a coefficient of thermal expansion of the first susceptor material ([0065] three layers of thermal expansions difference mitigations layers at the susceptor, first and third layers being the same have equal coefficient of thermal expansion).
It would have been obvious to have the first and third layers have essential equal coefficient of thermal expansions in order to control the stress due to the difference in thermal expansion from each layer and keep the overall stress of the susceptor in a permissible value (Furukawa [0029]).
Regarding claim 3, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, but Matsen and Millerare silent on wherein the stress-compensating material of the third layer is the same as the first susceptor material of the first layer.
However, Furukawa teaches wherein the stress-compensating material of the third layer is the same as the first susceptor material of the first layer ([0065] three layers of thermal expansions difference mitigations layers at the susceptor, first and third layers being the same).
It would have been obvious to have the first and third layers be the same material in order to control the stress due to the difference in thermal expansion from each layer and keep the overall stress of the susceptor in a permissible value (Furukawa [0029]).
Regarding claim 6, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, and Matsen teaches wherein the stress-compensating material of the third layer is different from the first susceptor material of the first layer (Col. 16 lines26-29 first material and alloy of Ni, Fe, and Mo, third material an alloy of Co, Fe, and V).
Regarding claim 10, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, but Matsen and Miller are silent on wherein the layer thickness of the third layer is in a range of 0.5 to 1.5, in particular 0.75 to 1.25, times a layer thickness of the first layer, preferably the layer thickness of the third layer is equal to a layer thickness of the first layer (Fig.3 layers 100, 102, 108 shown to be of approximately the same thickeness).
Regarding claim 11, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, and Matsen teaches wherein the first layer, the second layer and the third layer are adjacent layers of the multilayer susceptor assembly (Col. 8 lines 35-41, first sheet 100, second sheet 102, third sheet 108, over second sheet Fig. 3, shown in contact with each other).
Regarding claim 12, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, and Matsen teaches wherein the third layer is arranged upon and intimately coupled to the second layer (Col. 8 lines 40-41 third sheet 108, over second sheet).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen (US 5808281) in view of Miller (10470253) and in further view of Furukawa (JP 2003133394) with citations from attached machine translations and Elliot (US 20070169703). 
Regarding claim 4, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, but are silent on wherein a coefficient of thermal expansion of the second susceptor material is larger than a coefficient of thermal expansion of the first susceptor material and smaller than a coefficient of thermal expansion of the stress-compensating material.
However, Elliot teaches a coefficient of thermal expansion of the second susceptor material is larger than a coefficient of thermal expansion of the first susceptor material ([0021] coefficient of thermal expansion of a 190 second material is about 7.4 ppm, coefficient of thermal expansion of 180 first material is about 5.5 ppm) and smaller than a coefficient of thermal expansion of the stress-compensating material ([0017-0018] 160 third layer made of aluminum oxide, with coefficient of thermal expansion up to 7.5 ppm.
Matsen, Miller, Furukawa, and Elliot are considered to be analogous to the claimed invention because they are in the same field of susceptor assemblies. It would have been obvious to have modified Matsen, Miller, and Furukawa to incorporate the teachings of Elliot to have the thermal expansion of the second susceptor material be large than the first susceptor material but smaller than the stress compensating material in order to provide a composite susceptor with good thermal conductivity and good resistance to reactions with typical process gases, while also being less susceptible to cracking (Elliot [0006]).
Regarding claim 5, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, but are silent on wherein a coefficient of thermal expansion of the second susceptor material is smaller than a coefficient of thermal expansion of the first susceptor material ([0041] 190 second sublayer coefficient of thermal expansion between coefficient of shaft and first sublayer of coefficient of thermal expansion) and larger than a coefficient of thermal expansion of the stress-compensating material 
However, Elliot teaches a coefficient of thermal expansion of the second susceptor material is smaller than a coefficient of thermal expansion of the first susceptor material ([0041] 190 second sublayer coefficient of thermal expansion between coefficient of shaft and first sublayer of coefficient of thermal expansion) and larger than a coefficient of thermal expansion of the stress- compensating material ([0020-0021] first and second layer of susceptors 170 can be made off aluminum0silicon alloys, copper-tungsten alloys, copper- molybdenum alloys, second layer of susceptor can be made to have coefficient of thermal expansion lower than the third layer, which is suggested to be aluminum oxide).
It would have been obvious to have modified Matsen, Miller, and Furukawa to incorporate the teachings of Miller to have the thermal expansion of the second susceptor material be smaller than the first susceptor material but larger than the stress compensating material in order to provide a composite susceptor with good thermal conductivity and good resistance to reactions with typical process gases, while also being less susceptible to cracking (Elliot [0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsen (US 5808281) in view of Miller (10470253) and in further view of Furukawa (JP 2003133394), and Weiss (DE 10257290) with citations from attached machine translations.
Regarding claim 8, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, and but are silent on wherein the second susceptor material includes nickel or a nickel alloy, in particular a soft Fe-Ni-Cr alloy or a Fe-Ni-Cu-X alloy wherein X is one or more elements taken from Cr, Mo, Mn, Si, Al, W, Nb, V and Ti.
However, Weiss teaches the second susceptor material includes nickel or a nickel alloy, in particular a soft Fe-Ni-Cr alloy or a Fe-Ni-Cu-X alloy wherein X is one or more elements taken from Cr, Mo, Mn, Si, Al, W, Nb, V and Ti ([0005] material 2 is a nickel-based alloy (Ni>30%, Cr<15%, balance Fe).
Matsen, Miller, Furukawa, and Weiss are considered to be analogous to the claimed invention because they are in the same field of susceptor assemblies. It would have been obvious to have modified Matsen, Miller, and Furukawa to incorporate the teachings of Weiss to have the second material be a include a nickel alloy in order to define a maximum temperature to be regulated for any medium to be heated by the device ([0004]).
 
Claims 7, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen (US 5808281) in view of Miller (10470253) and in further view of Furukawa (JP 2003133394) with citations from attached machine translations, and Cadieux (US 9888719).
Regarding claim 7, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, but are silent on wherein the first susceptor material includes aluminum, iron or an iron alloy, in particular a grade 410, 420, 430 or 430 stainless steel.
However, Cadieux teaches wherein the first susceptor material includes aluminum, iron or an iron alloy, in particular a grade 410, 420, 430 or 430 stainless steel (Col. 11 lines 25-30, susceptor 11 included aluminum).
Matsen, Miller, Furukawa, and Cadieux are considered to be analogous to the claimed invention because they are in the same field of susceptor assemblies. It would have been obvious to have modified Matsen, Miller, and Furukawa to incorporate the teachings of Cadieux to have the first susceptor include aluminum in order to have suitable electrical resistivity and conductivity for the susceptor to use (Cadieux Col. 11 lines 19-20).
Regarding claim 9, Matsen, Miller, and Furukawa teach the susceptor assembly according to claim 1, but are silent on wherein the stress-compensating material of the third layer includes an austenitic stainless steel.
However, Cadieux teaches wherein the stress-compensating material of the third layer includes an austenitic stainless steel (Col. 11 lines 31-35 susceptor 14 includes stainless steel or nickel chromium alloys).
It would have been obvious to have modified Matsen, Miller, and Furukawa to incorporate the teachings of Cadieux in order to have a susceptor made out of a suitable electrically resistive/conductive material (Cadieux Col. 11 lines 20 -25).
Regarding claim 13, Matsen, Miller, and Furukawa teach an aerosol-forming substrate and a susceptor assembly according to claim 1, but are silent on an aerosol generating article.
However, Cadieux teaches an aerosol generating article (Col. 2 lines 40-45 susceptor operable to vaporize liquid material).
It would have been obvious to have modified Matsen, Miller, and Furukawa to incorporate the teachings of Cadieux to have an aerosol generating article in order to vaporize liquid material in order for an adult vaper to inhale vapor (Cadieux Col. 1 lines 18-20).
Regarding claim 14, Matsen, Miller, Furukawa, and Cadieux teach the aerosol-generating article according to claim 13, but Matsen, Miller, and Furukawa are silent on wherein the susceptor assembly is located in the aerosol-forming substrate.
However, Cadieux teaches wherein the susceptor assembly is located in the aerosol-forming substrate (Col. 19 lines16-18 liquid storage medium surrounds the susceptor).
It would have been obvious to have modified Matsen, Miller, and Furukawa to incorporate the teachings of Cadieux to have the susceptor in the aerosol forming substrate so that wick and susceptor are able to wick the liquid material from the storage material (Col. 19 lines 15-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        2/10/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761